FILED
                               NOT FOR PUBLICATION                          JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ADOLFO LIMON GONZALEZ;                             Nos. 08-70909
CARMEN P. LIMON,                                        08-71016

                Petitioners,                       Agency Nos. A075-301-464
                                                               A070-964-203
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

                Respondent.



                        On Petitions for Review of Orders of the
                            Board of Immigration Appeals

                                Submitted June 29, 2010 **

Before:         ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       In these consolidated petitions for review, Carmen P. Limon and Adolfo

Limon Gonzalez, mother and son and natives and citizens of Mexico, petition for

review the Board of Immigration Appeals’ (“BIA”) order denying their motion to



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reopen based on ineffective assistance of counsel. We have jurisdiction under 8

U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen,

Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir. 2003), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen as untimely because it was filed more than 90 days after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish

grounds for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling

available to a petitioner who is prevented from filing due to deception, fraud or

error, and exercises due diligence in discovering such circumstances). We

therefore do not reach petitioners’ contentions related to their former counsel’s

alleged ineffective assistance.

      PETITION FOR REVIEW DENIED.




                                           2                                    08-70909